DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed June 29, 2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stan Protigal on Friday, August 26, 2022.

The application has been amended as follows: 
Claim 15 has been cancelled.

Allowable Subject Matter
Claims 1, 2, 5-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1, 2, 5-14 and 16-18 are allowable over the prior art because both Claims 1 and 18 set forth wherein the at least one fastening is configured to form a spring-loaded form fit of the wall between the stop and the at least one fastening providing a trap function when inserted into the installation opening, wherein the at least one fastening comprises at least one leg spring section with a first leg and a second leg, wherein the second leg protrudes in a V or U shaped over one of the side walls forming a first flank, a second flank and a dome in a manner of a latch beveled on both sides, wherein the dome is located furthest from the side wall and wherein the first flank facing the rear-side section and a second flank facing the front-side section.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875